21 So.3d 162 (2009)
A.R., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 3D09-2264.
District Court of Appeal of Florida, Third District.
November 12, 2009.
Herscher & Herscher and Ilene Herscher, Coral Gables, for appellant.
Karla Perkins, Assistant District Legal Counsel, for appellee Department of Children and Families; Hillary S. Kambour, for Guardian ad Litem Program.
Before SUAREZ, LAGOA, and SALTER, JJ.

CONFESSION OF ERROR
PER CURIAM.
The Father, A.R., appeals from an Order of Adjudication. For the following reasons, this Court vacates the Order of Adjudication and remands the case for further proceedings.
The Florida Department of Children and Family Services (the "Department") properly concedes that the evidence adduced at trial does not support the trial court's findings of dependency as to the Father. Indeed, while the Father was found to be at "medium risk" based on an Adult-Adolescent Parenting Inventory Test, the Department concedes that the test administered was invalid as the child, A.R. Jr., is an infant. Moreover, the case manager's testimony regarding the Father's lack of parenting skills based on his ability to diaper the infant and correctly position the infant's head is also insufficient to support the trial court's finding of dependency.
Accordingly, we reverse the trial court's Order of Adjudication, and remand for further proceedings.